Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of amendment and response dated 2/28/22 is acknowledged.
Claims 1-20 and 29 have been canceled.
Claims 21-28 and 30-40 are pending. 
Claims 21 and 24 have been withdrawn.
Claims 22-23, 25-28 and 30-40 have been considered.
In response to the amendment, the following rejection has been withdrawn:
Claims 22-23, 25-28 and 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In light of the amendment, the following new rejection has been applied to the pending claims 22-23, 25 and 27-40: 
Claim Rejections - 35 USC § 112
1.	Claims 22-23, 25-28 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 37 and 40 have been amended to recite a crosslinking agent, the microsphere comprise a biodegradable portion comprising cyclodextrin and a non-degradable portion and the microspheres retain a substantially spherical shape after degradation of the biodegradable portion and the micropsheres are crosslinked.  The claims as presented are found to be vague and unclear because the above independent claims recite that the polymer is crosslinked and also state microsphere are cross-linked. A review of the instant specification reveals that the cyclodextrin is modified as a difunctional or polyfunctional cyclodextrin, wherein the two or more polymerizable or functional sites can also crosslink [0048] or the polymeric material may be cross-linked [0067]. It is unclear if a crosslinked microsphere is separated from crosslinked polymer. For examination purposes, based on the examples in [0124 and 0127], the claims are interpreted broadly to include at least one acrylic, acrylamide or vinyl monomer, a crosslinker and cyclodextrin, and microsphere that has crosslinked polymer and cyclodextrin. Claims 22-23, 25-28, 30-36 and 38-39 are dependent on claim 37 and hence included in the instant rejection. A clarification is requested.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 22-23, 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Polymer Chemistry, cited on IDS) and Bibby et al., (J. Microencapsulation 1998), in view of US 20070065484 to Chudzik et al. and CN 102964538 to Wei et al (full translation attached herewith).
Instant claims 37 and 40 have been amended to recite a crosslinking agent, the microsphere comprise a biodegradable portion comprising cyclodextrin and a non-degradable portion and the microspheres retain a substantially spherical shape after degradation of the biodegradable portion and the micropsheres are crosslinked.  
Zhou teaches cyclodextrin functionalized polymers as drug delivery systems (abstract, page 1555- col. 2). Page 1552 of the reference teaches γ-cyclodextrin. For preparing the polymers attached with cyclodextrins, see section 3 on page 1554; and copolymers with covalently attached cyclodextrin described in section 3.2. The description of cyclodextrins in Figs 1 meet the cyclodextrins described in the instant application and claims 22-23, 25, 27-30, 32, 37, 38 and 40. Further, Zhou also teaches synthesis of cyclodextrin polymethyacrylate polymer, and cyclodextrin copolymerized monomethacrylate with N-isopropylacrylamide (section 3.2). For the therapeutic agent, Zhou teaches 5-fluorouracil, 5-fluorocytosine, and anti-HIV drugs (4.1). While Zhou teaches isopropylacrylamide and not the claimed methacrylamide (of claim 26), it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ methacrylamide as an alternative to isopropylacrylamide because one of an ordinary skill in the art would have recognized both methyl and isopropyl as homologs and hence would have expected to have the same properties. 
Zhou does not teach an embodiment comprising cyclodextrin polymer drug delivery system in the form of microspheres. Zhou also lacks the step of crosslinking of polymers. However, Zhou teaches cyclodextrin based nanocarriers for controlled drug delivery and with the hydrophilic shell comprising hydrophilic polymers to provide colloidal stability and the hydrophobic inner core for hydrophobic drug (4.3). Zhou suggests nanocarriers of polyethylene glycol and cyclodextrin in sizes of 20 nm (page 1558, col. 1) and also suggests other sizes such as 200 nm (col. 2, p 1558). However, Zhou states that the drug delivery systems comprising sustained release include various types such as liposomes, drug loaded biodegradable microspheres etc (page 1556).   
The teachings of Bibby have been relied upon for cyclodextrin-polymer microspheres. Bibby teaches preparing cyclodextrin poly(acrylic acid) (PAA) microspheres. The method of Bibby comprises preparing a water-in-oil emulsion solvent evaporation technique which facilitates a condensation reaction between PAA and beta-cyclodextrin. An aqueous solution of PAA and ß-CD were used as the dispersed phase and olive oil was used as a continuous phase. Bibby teaches microspheres of 16-150 microns in size (abstract). The steps of preparing microspheres described on page 630 (last two paragraphs) and page 631 recite method of preparing microspheres. Bibby teaches that the microspheres have potential advantages for drug administration and therapy, for controlled release of drug (Introduction section and page 636-1st and last full paragraphs).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the cyclodextrin-acrylamide polymers of Zhou in the form of microspheres and employ the same for drug delivery because both Zhou and Bibby references, analogous references, are directed to cyclodextrin functionalized with acrylic or acrylamide monomer, and Bibby teaches the cyclodextrin functionalized polymer in the form of microspheres for effective drug delivery i.e., sustained or controlled release of drugs.
Neither Zhou nor Bibby teaches the cyclodextrin-polymer carriers for the claimed method.
Chudzik et al. teaches in situ formed biodegradable occlusions including natural biodegradable polysaccharides are described, which have embolic properties and hence useful as embolic compositions [0002-0003, 0015, 0056-0057]. The matrix is formed from a plurality of natural biodegradable polysaccharides having pendent coupling groups (abstract). Natural biodegradable polysaccharides include cyclodextrin (page 2, [0019]). In some aspects, Chudzik teaches the use of biodegradable microparticles that include a bioactive agent and a natural biodegradable polysaccharide (page 5, [0054]). Chudzik also teaches that in some embodiments that upon degradation of the natural polysaccharide, the hydrophobic moiety can be hydrolyzed from the natural biodegradable polymer and released to provide therapeutic effect [0033]. Chudzik teaches that the natural polysaccharides advantageously have polymerizable pendant coupling groups, wherein the pendant group is an ethylenically unsaturated monomer [0037] or alternatively the natural biodegradable polysaccharide is treated with an oxidizing agent to form a reactive aldehyde species on the polysaccharide and then react with an ethylenically unsaturated group containing substance [0037] and thus provide crosslinking of the polysaccharide in the composition. In some embodiment, the biodegradable polysaccharide is modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups (page 9, [0098]). Chudzik also discloses that when the configuration of the composition include an initiator polymer having a photoreactive group and a polymeric portion selected from the group of acrylamide and methacrylamide polymers and copolymers (paragraph [0171)), a part or portion of the composition will comprise a biodegradable portion and a non- biodegradable portion. Furthermore, biodegradable particles may also comprise amphiphilic block copolymers that include hydrophilic - for example, a polyalkylene glycol, such as polyethylene glycol - and hydrophobic blocks -for example, polyethylene terephthalate (paragraph [O222]): since the polyalkylene glycols are not biodegradable, a portion of the microsphere would be non-biodegradable. In one embodiment, the bioactive agent is cisplatin (page 18, [0203]). The particle size of microparticle is in the range of 5nm to 100 um, and the particle is spherical (page 19, [0219]). Chudzik teaches the diameter which overlaps with the claim 33. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). A plurality of natural biodegradable polysaccharides are crosslinked to each other via coupling groups that are pendent from the natural biodegradable polysaccharide (i.e., one or more coupling groups are chemically bonded to the polysaccharide). In some aspects, the coupling group on the natural biodegradable polysaccharide is a polymerizable group. In a free radical polymerization reaction the polymerizable group can crosslink natural biodegradable polysaccharides together in the composition, thereby forming a natural biodegradable polysaccharide matrix, which can be an in-vivo formed matrix (page 2, [0017]). In some aspects of the invention an initiator is used to promote the formation of the natural biodegradable polysaccharide matrix for article formation. The initiator can be an independent compound or a pendent chemical group used to activate the coupling group pendent from the natural biodegradable polymer and promote coupling of a plurality of natural biodegradable polymers. When the coupling group pendent from the natural biodegradable polysaccharide is a polymerizable group, the initiator can be used in a free radical polymerization reaction to promote crosslinking of the natural biodegradable polysaccharides together in the composition (page 4, [0039]).
Chudzik does not explicitly teach crosslinked microsphere of instant claims. 
Wei et al teaches a method of preparing environmentally responsive hollow microspheres made of poly-isopropylacrylamide-cyclodextrin and their preparation method. Wei teaches the preparation of microspheres employing the claimed acrylamide monomer along with cyclodextrin (abstract and [0012-0022]. Wei teaches that the microsphere provides environmentally effective microspheres effective for controlled release of drugs, proteins, enzymes, DNA and other active molecules [0002]. 
The preparation process includes preparing an aqueous solution of N-isopropylacrylamide with a concentration of 5-20g / L, and add unsaturated monomers containing acidic groups to it at a ratio of the weight of N-isopropylacrylamide monomer in the solution 4-10%, get N-isopropylacrylamide monomer solution, polymerization in the presence of an initiator, and followed by the addition of a surfactant, vinyl cyclodextrin, N-isopropylacrylamide and a crosslinking agent (pages 2-3). The initiator includes potassium or ammonium persulfate, azobisisobutylamidine, and the crosslinking agent includes N,N-methylenebisacrylamide or ethylene glycol dimethacrylate (Page 4). 
Thus, Wei teaches the instant claimed acrylamide crosslinking agent for preparing environmentally responsive hollow microspheres prepared from N-isopropylacrylamide-cyclodextrin does not explicitly teach the above microspheres with a therapeutic agent or another active agent. However, Wei suggests that the microspheres are suitable for effectively delivering active agents such as drugs.
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the cyclodextrin-acrylamide polymers of Zhou, prepared in the form of microspheres (suggested by Bibby), by employing a crosslinking step taught by Chudzik or Wei, in particular employing acrylamide crosslinking agent i.e., N,N-methylenebisacrylamide (taught by Wei) to prepare a crosslinked microsphere because the crosslinked hollow microspheres have large loading capacity and ability to make a specific response to changes in the external environment, also provide staged drug release. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date to include a drug such as cisplatin of Chudzik or other drugs (Wei), in the composition of Zhou (modified by Bibby) and employ the same to provide embolization of occluded vessels because Chudzik teaches polysaccharides, in particular cyclodextrin, modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups are useful as embolic compositions and used for occluding artery, vein, fistula, aneurysms etc., [0136-0141]. One of an ordinary skill in the art would have reasonably expected to provide embolization of occluded vessels with composition of Zhou in the form of micropsheres, (suggested by Bibby and Wei), and further a skilled artisan would have expected to provide the desired occlusion, as high as 100% occlusion, because Chudzik teaches embolic compositions for sealing the endoleaks and occluding arteries, veins etc. [0136-0141]. Hence, a skilled artisan would have expected to provide maximum occlusion with the microspheres of Zhou (modified by Bibby, Chudzik and Wei). Because Zhou teaches the claimed components, microsphere prepared (in view of Chudzik) meet the properties of claims 20, 22, 25-28. Wei teaches the microspheres are swellable and meet claim 32. While the references do not particularly teach that cyclodextrin is distributed in a uniform manner throughout the microsphere. However, the term “substantially uniformly distributed” has not been defined and accordingly it is construed that the cyclodextrin in the microsphere of Zhou (also taught by Bibby, Chudzik and Wei) is uniformly distributed. 
With respect to the limitation “wherein the microspheres comprise a biodegradable portion and a non-biodegradable portion, wherein the biodegradable portion comprises the cyclodextrin or a derivative thereof, and wherein the microspheres retain a substantially spherical shape after degradation of the biodegradable portion”, Zhou, Bibby and Wei teach employing the claimed acrylamide or acrylic acid (respectively) monomer along with cyclodextrin, which meets both the claimed components. While the references do not teach that the micropsheres retain shape after degradation of the biodegradable portion, the references teach both the claimed monomers, and further Wei teaches instant crosslinking step and hence meet the biodegradability as well as the property of retain shape is inherent to Zhou modified by Bibby.
With respect to the ratio of the therapeutic agent in the microspheres, Chudzik teaches 0.001% to about 50% by weight of the microparticle and thus includes the claim limitation of clams 31, 38 and 39. While the references do not explicitly teach the amount of therapeutic per 50 to 200 microspheres, one of an ordinary skill in the art would have been motivated to optimize the amount of active agent depending on the active agent or dose administered and still arrive at the claimed dose. Instant claims 37 has been amended to recite “occluding a blood vessel with the microspheres; and releasing the therapeutic agent, wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released” and claim 40 has been amended to recite “wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released”. As explained above, Chudzik suggests that polymers comprising cyclodextrin modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups are useful as embolic compositions and used for occluding artery, vein, fistula, aneurysms etc., [0136-0141]. Therefore, one of an ordinary skill in the art would have reasonably expected to provide embolization of occluded vessels with composition of Zhou in the form of micropsheres, suggested by Bibby and Wei, and further a skilled artisan would have expected to provide the desired occlusion, as high as 100% occlusion, because Chudzik teaches embolic compositions for sealing the endoleaks and occluding arteries, veins etc. [0136-0141]. Hence, a skilled artisan would have expected to provide maximum occlusion with the microspheres of Zhou (modified by Bibby, Wei and Chudzik).
The following Double patenting rejection has been maintained:

Double Patenting
3.	Claims 22-23 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,376,469.

	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite microspheres for therapeutic embolization comprising a biocompatible, polymeric material comprising a copolymer comprising an acrylamide monomer, wherein the acrylamide monomer is selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), and a cyclodextrin;  and a therapeutic agent;  wherein the microspheres comprise a biodegradable portion and a non-biodegradable portion, wherein the 
biodegradable portion comprises the cyclodextrin, and wherein the microspheres retain a substantially spherical shape after degradation of the biodegradable portion when placed in a patient's body. The above patented claims further recite a method of embolization by administering the said microspheres to a patient. Patented claims recite that the cyclodextrin is functionalized to include a moiety that is polymerizable with acrylamide monomer. In particular, the patented claims recite the same acrylamide monomer selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), along with cyclodextrin, wherein cyclodextrin is incorporated into the backbone of the polymer, and cyclodextrin substantially uniformly distributed throughout the microspheres, and thus meet instant claims acrylamide monomer as well as specific claim 26.  Claim 10 of the patent meets instant claimed amount of decrease of the flux of blood flow (instant claim 39). Patented claims also recite the instant claimed biodegradable and a non-biodegradable portion of the microspheres (instant claim 38). Claim 16 of the patent recites all of the drugs that are also claimed in the instant claim 34. While instant claims (except 25, 26 and 40) include acrylamide, vinyl or acrylic monomer, patented claims recite acrylamide monomer selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), thus constituting a species and hence anticipate instant claims.
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).
The present claims have been amended “wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released”.
As explained above, the patented claims anticipate the claimed structural features and further the patented claims also recite that the microspheres retain a substantially spherical shape, decrease the flux of blood flow across a region of the vasculature such as occluded a blood vessel by more than 90%, which includes the instant claimed more than 80%. Hence, the patented claims inherently possess claimed functional limitation.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.
Applicants argue that Chudzik does not obviate the deficiencies of Zhou and Bibby references. It is argued that each of the references teach biodegradable or water-soluble polymers and the references fail to teach crosslinked microspheres or only disclose crosslinking only between the degradable portions, thus differentiating from the claimed methods. It is argued that Zhou teaches cyclodextrins can be used to complex hydrophobic monomers to make the water-soluble, and lacks cross-linking. It is argued that Bibby teaches bioerodible materials where cyclodextrin is crosslinked to polyacrylic acid, which degrades cyclodextrin. It is argued that no separate crosslinking agent is present to decrease the blood flow through the occluded blood vessel by more than 80%after 80% active is released and after the biodegradable portion has been degraded. It is argued that Chudzik teaches biodegradable occlusions including natural biodegradable polysaccharides that are crosslinked. It is argued that there is no separate crosslinking agent and Chudzik further lacks the claimed blood flow through the occluded blood vessel as claimed. It is argued that the prior art combination only teaches biodegradable or water-soluble polymers.
Applicants’ arguments are not found persuasive because the present rejection relies on an additional reference (CN 102964538 to Wei et al (full translation attached herewith)). Wei teaches the instant claimed crosslinking agent for producing hollow microspheres comprising acrylamide and cyclodextrin, and therefore the argued property of biodegradable cyclodextrin and non-biodegradable polymer is implicit to the crosslinked microspheres of Wei. The argument that Chudzik teaches biodegradable natural polysaccharides but not nondegradable polymers is not persuasive because in some embodiments Chudzik also teaches that that upon degradation of the natural polysaccharide, the hydrophobic moiety is released to provide therapeutic effect [0033] and thus desires retention of a hydrophobic portion of the microsphere component. While Zhou, Bibby and Wei do not teach the claimed occlusion property, Chudzik teaches that the cyclodextrin microspheres with acrylamide derivatization. Alternatively. Chudzik teaches that the natural biodegradable polysaccharide is treated with an oxidizing agent to form a reactive aldehyde species on the polysaccharide and then react with an ethylenically unsaturated group containing substance [0037] and thus provide crosslinking of the polysaccharide in the composition. In some embodiment, Chudzik teaches that the biodegradable polysaccharide is modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups (page 9, [0098]). Chudzik also discloses that when the configuration of the composition include an initiator polymer having a photoreactive group and a polymeric portion selected from the group of acrylamide and methacrylamide polymers and copolymers (paragraph [0171)), a part or portion of the composition will comprise a biodegradable portion and a non- biodegradable portion. Furthermore, biodegradable particles may also comprise amphiphilic block copolymers that include hydrophilic - for example, a polyalkylene glycol, such as polyethylene glycol - and hydrophobic blocks -for example, polyethylene terephthalate (paragraph [O222]): since the polyalkylene glycols are not biodegradable, a portion of the microsphere would be non-biodegradable. Thus, Chudzik also envisages a microsphere comprising a biodegradable and a non-biodegradable portion for providing embolization. Hence, one of an ordinary skill in the art before the effective filing date of the instant invention would have been motivated to employ microspheres comprising biodegradable and a non-biodegradable portion (Zhou in view of Bibby, Chudzik and Wei) and further optimize the amounts of active agent with respect to the number of microspheres in the composition so as to effectively reduce the blood flow through an occluded artery (in embolization). 
Applicants argue that the double patenting rejections be held in abeyance until the claims are allowed. However, Applicants have not provided any arguments with respect to the merits of the rejection and since no claims are allowed at this time, the Double patenting rejection has been maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611